59 N.J. 240 (1971)
281 A.2d 377
ROBERT STUPIN, PLAINTIFF-APPELLANT,
v.
PRIMITIVO SANCHEZ, DEFENDANT-RESPONDENT. UNSATISFIED CLAIM AND JUDGMENT FUND BOARD, RESPONDENT.
The Supreme Court of New Jersey.
Argued September 13, 1971.
Decided September 27, 1971.
Mr. Stephen Mongiello argued the cause for appellant.
Mr. Martin L. Sisselman argued the cause for respondent (Messrs. James & Addas, attorneys).
PER CURIAM.
The judgment of the Appellate Division is affirmed for the reasons expressed in the opinion of Judge Halpern (113 N.J. Super. 84).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, SCHETTINO and MOUNTAIN  6.
For reversal  None.